Exhibit 10.22

ISILON SYSTEMS, INC.

AMENDED AND RESTATED 2001 STOCK PLAN

(As Amended September 22, 2006)

1. Purposes of the Plan. The purposes of this Amended and Restated 2001 Stock
Plan are to attract and retain the best available personnel for positions of
substantial responsibility, to provide additional incentive to Employees and
Consultants and to promote the success of the Company’s business. Options
granted under the Plan may be Incentive Stock Options or Nonstatutory Stock
Options, as determined by the Administrator at the time of grant of an option
and subject to the applicable provisions of Section 422 of the Code and the
regulations promulgated thereunder. Stock purchase rights may also be granted
under the Plan.

2. Definitions. As used herein, the following definitions shall apply:

(a) “Administrator” means the Board or its Committee appointed pursuant to
Section 4 of the Plan.

(b) “Affiliate” means an entity other than a Subsidiary (as defined below)
which, together with the Company, is under common control of a third person or
entity.

(c) “Applicable Laws” means the legal requirements relating to the
administration of stock option and restricted stock purchase plans under
applicable U.S. state corporate laws, U.S. federal and applicable state
securities laws, the Code, any Stock Exchange rules or regulations and the
applicable laws of any other country or jurisdiction where Options or Stock
Purchase Rights are granted under the Plan, as such laws, rules, regulations and
requirements shall be in place from time to time.

(d) “Board” means the Board of Directors of the Company.

(e) “Cause” for termination of a Participant’s Continuous Service will exist if
the Participant is terminated for any of the following reasons:
(i) Participant’s willful failure substantially to perform his or her duties and
responsibilities to the Company or deliberate violation of a Company policy;
(ii) Participant’s commission of any act of fraud, embezzlement, dishonesty or
any other willful misconduct that has caused or is reasonably expected to result
in material injury to the Company; (iii) unauthorized use or disclosure by
Participant of any proprietary information or trade secrets of the Company or
any other party to whom the Participant owes an obligation of nondisclosure as a
result of his or her relationship with the Company; or (iv) Participant’s
willful breach of any of his or her obligations under any written agreement or
covenant with the Company. The determination as to whether a Participant is
being terminated for Cause shall be made in good faith by the Company and shall
be final and binding on the Participant. The foregoing definition does not in
any way limit the Company’s ability to terminate a Participant’s employment or
consulting relationship at any time as provided in Section 5(d) below, and the
term “Company” will be interpreted to include any Subsidiary, Parent, Affiliate
or successor thereto, if appropriate.

(f) “Change of Control” means a sale of all or substantially all of the
Company’s assets, or any merger or consolidation of the Company with or into
another corporation other than a merger or consolidation in which the holders of
more than 50% of the shares of capital stock of the Company outstanding
immediately prior to such transaction continue to hold (either by the voting



--------------------------------------------------------------------------------

securities remaining outstanding or by their being converted into voting
securities of the surviving entity) more than 50% of the total voting power
represented by the voting securities of the Company, or such surviving entity,
outstanding immediately after such transaction.

(g) “Code” means the Internal Revenue Code of 1986, as amended.

(h) “Committee” means one or more committees or subcommittees of the Board
appointed by the Board to administer the Plan in accordance with Section 4
below.

(i) “Common Stock” means the Common Stock of the Company.

(j) “Company” means Isilon Systems, Inc., a Delaware corporation.

(k) “Consultant” means any person, including an advisor, who is engaged by the
Company or any Parent, Subsidiary or Affiliate to render services and is
compensated for such services, and any director of the Company whether
compensated for such services or not.

(l) “Continuous Service Status” means the absence of any interruption or
termination of service as an Employee or Consultant. Continuous Service Status
as an Employee or Consultant shall not be considered interrupted in the case of:
(i) sick leave; (ii) military leave; (iii) any other leave of absence approved
by the Administrator, provided that such leave is for a period of not more than
ninety (90) days, unless reemployment upon the expiration of such leave is
guaranteed by contract or statute, or unless provided otherwise pursuant to
Company policy adopted from time to time; or (iv) in the case of transfers
between locations of the Company or between the Company, its Parents,
Subsidiaries, Affiliates or their respective successors. A change in status from
an Employee to a Consultant or from a Consultant to an Employee will not
constitute an interruption of Continuous Service.

(m) “Corporate Transaction” means a sale of all or substantially all of the
Company’s assets, or a merger, consolidation or other capital reorganization of
the Company with or into another corporation and includes a Change of Control,
excluding a merger effected only to reincorporate the Company in another
jurisdiction.

(n) “Director” means a member of the Board.

(o) “Employee” means any person employed by the Company or any Parent,
Subsidiary or Affiliate, with the status of employment determined based upon
such factors as are deemed appropriate by the Administrator in its discretion,
subject to any requirements of the Code or the Applicable Laws. The payment by
the Company of a director’s fee to a Director shall not be sufficient to
constitute “employment” of such Director by the Company.

(p) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(q) “Fair Market Value” means, as of any date, the fair market value of the
Common Stock, as determined by the Administrator in good faith on such basis as
it deems appropriate and applied consistently with respect to Participants.
Whenever possible, the determination of Fair Market Value shall be based upon
the closing price for the Shares as reported in the Wall Street Journal for the
applicable date.

 

-2-



--------------------------------------------------------------------------------

(r) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code, as designated in the
applicable Option Agreement.

(s) “Involuntary Termination” means termination of a Participant’s Continuous
Service Status under the following circumstances: (i) termination without Cause
by the Company or a Subsidiary, Parent, Affiliate or successor thereto, as
appropriate; or (ii) voluntary termination by the Participant within 30 days
following (A) a material reduction in the Participant’s job responsibilities,
provided that neither a mere change in title alone nor reassignment following a
Change of Control to a position that is substantially similar to the position
held prior to the Change of Control shall constitute a material reduction in job
responsibilities; (B) relocation by the Company or a Subsidiary, Parent,
Affiliate or successor thereto, as appropriate, of the Participant’s work site
to a facility or location more than 40 miles from the Participant’s principal
work site for the Company at the time of the Change of Control; or (C) a
reduction in Participant’s then-current base salary by at least 10%, provided
that an across-the-board reduction in the salary level of all other employees or
consultants in positions similar to the Participant’s by the same percentage
amount as part of a general salary level reduction shall not constitute such a
salary reduction.

(t) “Listed Security” means any security of the Company that is listed or
approved for listing on a national securities exchange or designated or approved
for designation as a national market system security on an interdealer quotation
system by the National Association of Securities Dealers, Inc.

(u) “Named Executive” means any individual who, on the last day of the Company’s
fiscal year, is the chief executive officer of the Company (or is acting in such
capacity) or among the four most highly compensated officers of the Company
(other than the chief executive officer). Such officer status shall be
determined pursuant to the executive compensation disclosure rules under the
Exchange Act.

(v) “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option, as designated in the applicable Option Agreement.

(w) “Option” means a stock option granted pursuant to the Plan.

(x) “Option Agreement” means a written document, the form(s) of which shall be
approved from time to time by the Administrator, reflecting the terms of an
Option granted under the Plan and includes any documents attached to or
incorporated into such Option Agreement, including, but not limited to, a notice
of stock option grant and a form of exercise notice.

(y) “Option Exchange Program” means a program approved by the Administrator
whereby outstanding Options are exchanged for Options with a lower exercise
price or are amended to decrease the exercise price as a result of a decline in
the Fair Market Value of the Common Stock.

(z) “Optioned Stock” means the Common Stock subject to an Option.

(aa) “Optionee” means an Employee or Consultant who receives an Option.

(bb) “Parent” means a “parent corporation,”, whether now or hereafter existing,
as defined in Section 424(e) of the Code, or any successor provision.

 

-3-



--------------------------------------------------------------------------------

(cc) “Participant” means any holder of one or more Options or Stock Purchase
Rights, or the Shares issuable or issued upon exercise of such awards, under the
Plan.

(dd) “Plan” means this Amended and Restated 2001 Stock Plan.

(ee) “Reporting Person” means an officer, Director, or greater than ten percent
stockholder of the Company within the meaning of Rule 16a-2 under the Exchange
Act, who is required to file reports pursuant to Rule 16a-3 under the Exchange
Act.

(ff) “Restricted Stock” means Shares of Common Stock acquired pursuant to a
grant of a Stock Purchase Right under Section 11 below.

(gg) “Restricted Stock Purchase Agreement” means a written document, the form(s)
of which shall be approved from time to time by the Administrator, reflecting
the terms of a Stock Purchase Right granted under the Plan and includes any
documents attached to such agreement.

(hh) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act, as
amended from time to time, or any successor provision.

(ii) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 14 of the Plan.

(jj) “Stock Exchange” means any stock exchange or consolidated stock price
reporting system on which prices for the Common Stock are quoted at any given
time.

(kk) “Stock Purchase Right” means the right to purchase Common Stock pursuant to
Section 11 below.

(ll) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code, or any successor provision.

(mm) “Ten Percent Holder” means a person who owns stock representing more than
ten percent (10%) of the voting power of all classes of stock of the Company or
any Parent or Subsidiary.

3. Stock Subject to the Plan. Subject to the provisions of Section 14 of the
Plan, the maximum aggregate number of Shares that may be sold under the Plan is
30,126,000 Shares of Common Stock. The Shares may be authorized, but unissued,
or reacquired Common Stock. If an award should expire or become unexercisable
for any reason without having been exercised in full, or is surrendered pursuant
to an Option Exchange Program, the unpurchased Shares that were subject thereto
shall, unless the Plan shall have been terminated, become available for future
grant under the Plan. In addition, any Shares of Common Stock which are retained
by the Company upon exercise of an award in order to satisfy the exercise or
purchase price for such award or any withholding taxes due with respect to such
exercise or purchase shall be treated as not issued and shall continue to be
available under the Plan. Shares issued under the Plan and later repurchased by
the Company pursuant to any repurchase right which the Company may have shall
not be available for future grant under the Plan.

4. Administration of the Plan.

(a) General. The Plan shall be administered by the Board or a Committee, or a
combination thereof, as determined by the Board. The Plan may be administered by
different administrative bodies with respect to different classes of
Participants and, if permitted by the Applicable Laws, the Board may authorize
one or more officers to make awards under the Plan.

 

-4-



--------------------------------------------------------------------------------

(b) Committee Composition. If a Committee has been appointed pursuant to this
Section 4, such Committee shall continue to serve in its designated capacity
until otherwise directed by the Board. From time to time the Board may increase
the size of any Committee and appoint additional members thereof, remove members
(with or without cause) and appoint new members in substitution therefor, fill
vacancies (however caused) and remove all members of a Committee and thereafter
directly administer the Plan, all to the extent permitted by the Applicable Laws
and, in the case of a Committee administering the Plan in accordance with the
requirements of Rule 16b-3 or Section 162(m) of the Code, to the extent
permitted or required by such provisions.

(c) Powers of the Administrator. Subject to the provisions of the Plan and in
the case of a Committee, the specific duties delegated by the Board to such
Committee, the Administrator shall have the authority, in its discretion:

(i) to determine the Fair Market Value of the Common Stock, in accordance with
Section 2(q) of the Plan, provided that such determination shall be applied
consistently with respect to Participants under the Plan;

(ii) to select the Employees and Consultants to whom Options and Stock Purchase
Rights may from time to time be granted;

(iii) to determine whether and to what extent Options and Stock Purchase Rights
are granted;

(iv) to determine the number of Shares of Common Stock to be covered by each
award granted;

(v) to approve the form(s) of agreement(s) used under the Plan;

(vi) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any award granted hereunder, which terms and conditions include but
are not limited to the exercise or purchase price, the time or times when awards
may be exercised (which may be based on performance criteria), any vesting
acceleration or waiver of forfeiture restrictions, and any restriction or
limitation regarding any Option, Optioned Stock, Stock Purchase Right or
Restricted Stock, based in each case on such factors as the Administrator, in
its sole discretion, shall determine; provided, that the Administrator shall
have the authority to determine terms and conditions of acceleration of vesting
of any award granted hereunder that are inconsistent with the terms of the Plan
(including Section 14(c) and the defined terms used therein) based on such
factors as the Administrator, in its sole discretion, shall determine, and that
such terms and conditions, if any, will be reflected in the agreement
representing such award;

(vii) to determine whether and under what circumstances an Option may be settled
in cash under Section 10(c) instead of Common Stock;

(viii) to implement an Option Exchange Program on such terms and conditions as
the Administrator in its discretion deems appropriate, provided that no
amendment or adjustment to an Option that would materially and adversely affect
the rights of any Optionee shall be made without the prior written consent of
the Optionee;

 

-5-



--------------------------------------------------------------------------------

(ix) to adjust the vesting of an Option held by an Employee or Consultant as a
result of a change in the terms or conditions under which such person is
providing services to the Company;

(x) to construe and interpret the terms of the Plan and awards granted under the
Plan, which constructions, interpretations and decisions shall be final and
binding on all Participants; and

(xi) in order to fulfill the purposes of the Plan and without amending the Plan,
to modify grants of Options or Stock Purchase Rights to Participants who are
foreign nationals or employed outside of the United States in order to recognize
differences in local law, tax policies or customs.

(d) Default Vesting Provisions. Without limiting the powers of the Administrator
provided above or the other terms and conditions provided in the Plan, the
default time-based vesting provisions for grants of Options or Stock Purchase
Rights under the Plan shall be as follows: 25% of the Shares subject to Options
or Stock Purchase Rights shall vest on the first anniversary of the Vesting
Commencement Date (as defined in the applicable Notice of Stock Option Grant,
Option Agreement or Restricted Stock Purchase Agreement) and the balance shall
vest monthly thereafter in 36 equal installments; provided, however, that,
notwithstanding the foregoing, different vesting provisions may be granted by
the Administrator in its sole discretion.

5. Eligibility.

(a) Recipients of Grants. Nonstatutory Stock Options and Stock Purchase Rights
may be granted to Employees and Consultants. Incentive Stock Options may be
granted only to Employees, provided that Employees of Affiliates shall not be
eligible to receive Incentive Stock Options.

(b) Type of Option. Each Option shall be designated in the Option Agreement as
either an Incentive Stock Option or a Nonstatutory Stock Option.

(c) ISO $100,000 Limitation. Notwithstanding any designation under Section 5(b),
to the extent that the aggregate Fair Market Value of Shares with respect to
which Options designated as Incentive Stock Options are exercisable for the
first time by any Optionee during any calendar year (under all plans of the
Company or any Parent or Subsidiary) exceeds $100,000, such excess Options shall
be treated as Nonstatutory Stock Options. For purposes of this Section 5(c),
Incentive Stock Options shall be taken into account in the order in which they
were granted, and the Fair Market Value of the Shares subject to an Incentive
Stock Option shall be determined as of the date of the grant of such Option.

(d) No Employment Rights. The Plan shall not confer upon any Participant any
right with respect to continuation of an employment or consulting relationship
with the Company, nor shall it interfere in any way with such Participant’s
right or the Company’s right to terminate his or her employment or consulting
relationship at any time, with or without Cause.

6. Term of Plan. The Plan shall become effective upon its adoption by the Board
of Directors. It shall continue in effect for a term of ten (10) years unless
sooner terminated under Section 16 of the Plan.

 

-6-



--------------------------------------------------------------------------------

7. Term of Option. The term of each Option shall be the term stated in the
Option Agreement; provided that the term shall be no more than ten years from
the date of grant thereof or such shorter term as may be provided in the Option
Agreement and provided further that, in the case of an Incentive Stock Option
granted to a person who at the time of such grant is a Ten Percent Holder, the
term of the Option shall be five years from the date of grant thereof or such
shorter term as may be provided in the Option Agreement.

8. [Reserved.]

9. Option Exercise Price and Consideration.

(a) Exercise Price. The per Share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be such price as is determined by the
Administrator and set forth in the Option Agreement, but shall be subject to the
following:

(i) In the case of an Incentive Stock Option

(A) granted to an Employee who at the time of grant is a Ten Percent Holder, the
per Share exercise price shall be no less than 110% of the Fair Market Value per
Share on the date of grant; or

(B) granted to any other Employee, the per Share exercise price shall be no less
than 100% of the Fair Market Value per Share on the date of grant.

(ii) In the case of a Nonstatutory Stock Option, the per share Exercise Price
shall be such price as determined by the Administrator provided that if such
eligible person is, at the time of the grant of such Option, a Named Executive
of the Company, the per share Exercise Price shall be no less than 100% of the
Fair Market Value on the date of grant if such Option is intended to qualify as
performance-based compensation under Section 162(m) of the Code.

(iii) Notwithstanding the foregoing, Options may be granted with a per Share
exercise price other than as required above pursuant to a merger or other
corporate transaction.

(b) Permissible Consideration. The consideration to be paid for the Shares to be
issued upon exercise of an Option, including the method of payment, shall be
determined by the Administrator (and, in the case of an Incentive Stock Option,
shall be determined at the time of grant) and may consist entirely of (1) cash;
(2) check; (3) delivery of Optionee’s promissory note with such recourse,
interest, security and redemption provisions as the Administrator determines to
be appropriate (subject to the provisions of Section 153 of the Delaware General
Corporation Law); (4) cancellation of indebtedness; (5) other Shares that have a
Fair Market Value on the date of surrender equal to the aggregate exercise price
of the Shares as to which the Option is exercised, provided that in the case of
Shares acquired, directly or indirectly, from the Company, such Shares must have
been owned by the Optionee for more than six months on the date of surrender (or
such other period as may be required to avoid the Company’s incurring an adverse
accounting charge); (6) delivery of a properly executed exercise notice together
with such other documentation as the Administrator and a securities broker
approved by the Company shall require to effect exercise of the Option and
prompt delivery to the Company of the sale or loan proceeds required to pay the
exercise price and any applicable withholding taxes; or (7) any combination of
the foregoing methods of payment. In making its determination as to the type of
consideration to accept, the Administrator shall consider if acceptance of such
consideration may be reasonably expected to benefit the Company and the
Administrator may, in its sole discretion, refuse to accept a particular form of
consideration at the time of any Option exercise.

 

-7-



--------------------------------------------------------------------------------

10. Exercise of Option.

(a) General.

(i) Exercisability. Any Option granted hereunder shall be exercisable at such
times and under such conditions as determined by the Administrator, consistent
with the term of the Plan and reflected in the Option Agreement, including
vesting requirements and/or performance criteria with respect to the Company
and/or the Optionee. The Administrator shall have the discretion to determine
whether and to what extent the vesting of Options shall be tolled during any
unpaid leave of absence.

(ii) Minimum Exercise Requirements. An Option may not be exercised for a
fraction of a Share. The Administrator may require that an Option be exercised
as to a minimum number of Shares, provided that such requirement shall not
prevent an Optionee from exercising the full number of Shares as to which the
Option is then exercisable.

(iii) Procedures for and Results of Exercise. An Option shall be deemed
exercised when written notice of such exercise has been given to the Company in
accordance with the terms of the Option by the person entitled to exercise the
Option and the Company has received full payment for the Shares with respect to
which the Option is exercised. Full payment may, as authorized by the
Administrator, consist of any consideration and method of payment allowable
under Section 9(b) of the Plan, provided that the Administrator may, in its sole
discretion, refuse to accept any form of consideration at the time of any Option
exercise.

Exercise of an Option in any manner shall result in a decrease in the number of
Shares that thereafter may be available, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.

(iv) Rights as Stockholder. Until the issuance of the Shares (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder shall exist with respect to the Optioned Stock,
notwithstanding the exercise of the Option. No adjustment will be made for a
dividend or other right for which the record date is prior to the date the stock
certificate is issued, except as provided in Section 14 of the Plan.

(b) Termination of Employment or Consulting Relationship. Except as otherwise
set forth in this Section 10(b), the Administrator shall establish and set forth
in the applicable Option Agreement the terms and conditions upon which an Option
shall remain exercisable, if at all, following termination of an Optionee’s
Continuous Service Status, which provisions may be waived or modified by the
Administrator at any time in the Administrator’s sole discretion. To the extent
that the Optionee is not entitled to exercise an Option at the date of his or
her termination of Continuous Service Status, or if the Optionee (or other
person entitled to exercise the Option) does not exercise the Option to the
extent so entitled within the time specified in the Option Agreement or below
(as applicable), the Option shall terminate and the Optioned Stock underlying
the unexercised portion of the Option shall revert to the Plan. In no event may
any Option be exercised after the expiration of the Option term as set forth in
the Option Agreement (and subject to Section 7).

 

-8-



--------------------------------------------------------------------------------

The following provisions (1) shall apply to the extent an Option Agreement does
not specify the terms and conditions upon which an Option shall terminate upon
termination of an Optionee’s Continuous Service Status, and (2) establish the
minimum post-termination exercise periods that may be set forth in an Option
Agreement:

(i) Termination other than Upon Disability or Death or for Cause. In the event
of termination of an Optionee’s Continuous Service Status, such Optionee may
exercise an Option for 30 days following such termination to the extent the
Optionee was entitled to exercise it at the date of such termination. No
termination shall be deemed to occur and this Section 10(b)(i) shall not apply
if (i) the Optionee is a Consultant who becomes an Employee, or (ii) the
Optionee is an Employee who becomes a Consultant.

(ii) Disability of Optionee. In the event of termination of an Optionee’s
Continuous Service Status as a result of his or her disability (including a
disability within the meaning of Section 22(e)(3) of the Code), such Optionee
may exercise an Option at any time within twelve months following such
termination to the extent the Optionee was entitled to exercise it at the date
of such termination.

(iii) Death of Optionee. In the event of the death of an Optionee during the
period of Continuous Service Status since the date of grant of the Option, or
within thirty days following termination of Optionee’s Continuous Service, the
Option may be exercised by Optionee’s estate or by a person who acquired the
right to exercise the Option by bequest or inheritance at any time within twelve
months following the date of death, but only to the extent of the right to
exercise that had accrued at the date of death or, if earlier, the date the
Optionee’s Continuous Service Status terminated.

(iv) Termination for Cause. In the event of termination of an Optionee’s
Continuous Service Status for Cause, any Option (including any exercisable
portion thereof) held by such Optionee shall immediately terminate in its
entirety upon first notification to the Optionee of termination of the
Optionee’s Continuous Service Status. If an Optionee’s employment or consulting
relationship with the Company is suspended pending an investigation of whether
the Optionee shall be terminated for Cause, all the Optionee’s rights under any
Option likewise shall be suspended during the investigation period and the
Optionee shall have no right to exercise any Option. This Section 10(b)(iv)
shall apply with equal effect to vested Shares acquired upon exercise of an
Option granted prior to the date, if any, upon which the Common Stock becomes a
Listed Security to a person other than an officer, Director or Consultant, in
that the Company shall have the right to repurchase such Shares from the
Participant upon the following terms: (A) the repurchase is made within 90 days
of termination of the Participant’s Continuous Service Status for Cause at the
Fair Market Value of the Shares as of the date of termination, (B) consideration
for the repurchase consists of cash or cancellation of purchase money
indebtedness, and (C) the repurchase right terminates upon the effective date of
the Company’s initial public offering of its Common Stock. With respect to
vested Shares issued upon exercise of an Option granted to any officer, Director
or Consultant, the Company’s right to repurchase such Shares upon termination of
the Participant’s Continuous Service Status for Cause shall be made at the
Participant’s original cost for the Shares and shall be effected pursuant to
such terms and conditions, and at such time, as the Administrator shall
determine. Nothing in this Section 10(b)(iv) shall in any way limit the
Company’s right to purchase unvested Shares issued upon exercise of an Option as
set forth in the applicable Option Agreement.

(c) Buyout Provisions. The Administrator may at any time offer to buy out for a
payment in cash or Shares an Option previously granted under the Plan based on
such terms and conditions as the Administrator shall establish and communicate
to the Optionee at the time that such offer is made.

 

-9-



--------------------------------------------------------------------------------

11. Stock Purchase Rights.

(a) Rights to Purchase. When the Administrator determines that it will offer
Stock Purchase Rights under the Plan, it shall advise the offeree in writing of
the terms, conditions and restrictions related to the offer, including the
number of Shares that such person shall be entitled to purchase, the price to be
paid, and the time within which such person must accept such offer. The offer to
purchase Shares subject to Stock Purchase Rights shall be accepted by execution
of a Restricted Stock Purchase Agreement in the form determined by the
Administrator.

(b) Repurchase Option.

(i) General. Unless the Administrator determines otherwise, the Restricted Stock
Purchase Agreement shall grant the Company a repurchase option exercisable upon
the voluntary or involuntary termination of the purchaser’s employment with the
Company for any reason (including death or disability). The purchase price for
Shares repurchased pursuant to the Restricted Stock Purchase Agreement shall be
the original purchase price paid by the purchaser and may be paid by
cancellation of any indebtedness of the purchaser to the Company. The repurchase
option shall lapse at such rate as the Administrator may determine.

(ii) Termination for Cause. In the event of termination of a Participant’s
Continuous Service for Cause, the Company shall have the right to repurchase
from the Participant vested Shares issued upon exercise of a Stock Purchase
Right at the Participant’s original cost for the Shares. Such repurchase shall
be effected pursuant to such terms and conditions, and at such time, as the
Administrator shall determine. Nothing in this Section 11(b)(ii) shall in any
way limit the Company’s right to purchase unvested Shares as set forth in the
applicable Restricted Stock Purchase Agreement.

(c) Other Provisions. The Restricted Stock Purchase Agreement shall contain such
other terms, provisions and conditions not inconsistent with the Plan as may be
determined by the Administrator in its sole discretion. In addition, the
provisions of Restricted Stock Purchase Agreements need not be the same with
respect to each purchaser.

(d) Rights as a Stockholder. Once the Stock Purchase Right is exercised, the
purchaser shall have the rights equivalent to those of a stockholder, and shall
be a stockholder when his or her purchase is entered upon the records of the
duly authorized transfer agent of the Company. No adjustment will be made for a
dividend or other right for which the record date is prior to the date the Stock
Purchase Right is exercised, except as provided in Section 14 of the Plan.

12. Taxes.

(a) As a condition of the exercise of an Option or Stock Purchase Right granted
under the Plan, the Participant (or in the case of the Participant’s death, the
person exercising the Option or Stock Purchase Right) shall make such
arrangements as the Administrator may require for the satisfaction of any
applicable federal, state, local or foreign withholding tax obligations that may
arise in connection with the exercise of the Option or Stock Purchase Right and
the issuance of Shares. The Company shall not be required to issue any Shares
under the Plan until such obligations are satisfied. If the Administrator allows
the withholding or surrender of Shares to satisfy a Participant’s tax
withholding obligations under this Section 12 (whether pursuant to
Section 12(c), (d) or (e), or otherwise), the Administrator shall not allow
Shares to be withheld in an amount that exceeds the minimum statutory
withholding rates for federal and state tax purposes, including payroll taxes.

 

-10-



--------------------------------------------------------------------------------

(b) In the case of an Employee and in the absence of any other arrangement, the
Employee shall be deemed to have directed the Company to withhold or collect
from his or her compensation an amount sufficient to satisfy such tax
obligations from the next payroll payment otherwise payable after the date of an
exercise of the Option or Stock Purchase Right.

(c) This Section 12(c) shall apply only after the date, if any, upon which the
Common Stock becomes a Listed Security. In the case of Participant other than an
Employee (or in the case of an Employee where the next payroll payment is not
sufficient to satisfy such tax obligations, with respect to any remaining tax
obligations), in the absence of any other arrangement and to the extent
permitted under the Applicable Laws, the Participant shall be deemed to have
elected to have the Company withhold from the Shares to be issued upon exercise
of the Option or Stock Purchase Right that number of Shares having a Fair Market
Value determined as of the applicable Tax Date (as defined below) equal to the
amount required to be withheld. For purposes of this Section 12, the Fair Market
Value of the Shares to be withheld shall be determined on the date that the
amount of tax to be withheld is to be determined under the Applicable Laws (the
“Tax Date”).

(d) If permitted by the Administrator, in its discretion, a Participant may
satisfy his or her tax withholding obligations upon exercise of an Option or
Stock Purchase Right by surrendering to the Company Shares that have a Fair
Market Value determined as of the applicable Tax Date equal to the amount
required to be withheld. In the case of shares previously acquired from the
Company that are surrendered under this Section 12(d), such Shares must have
been owned by the Participant for more than six (6) months on the date of
surrender (or such other period of time as is required for the Company to avoid
adverse accounting charges).

(e) Any election or deemed election by a Participant to have Shares withheld to
satisfy tax withholding obligations under Section 12(c) or (d) above shall be
irrevocable as to the particular Shares as to which the election is made and
shall be subject to the consent or disapproval of the Administrator. Any
election by a Participant under Section 12(d) above must be made on or prior to
the applicable Tax Date.

(f) In the event an election to have Shares withheld is made by a Participant
and the Tax Date is deferred under Section 83 of the Code because no election is
filed under Section 83(b) of the Code, the Participant shall receive the full
number of Shares with respect to which the Option or Stock Purchase Right is
exercised but such Participant shall be unconditionally obligated to tender back
to the Company the proper number of Shares on the Tax Date.

13. Non-Transferability of Options and Stock Purchase Rights.

(a) General. Except as set forth in this Section 13, Options and Stock Purchase
Rights may not be sold, pledged, assigned, hypothecated, transferred or disposed
of in any manner other than by will or by the laws of descent or distribution.
The designation of a beneficiary by an Optionee will not constitute a transfer.
An Option or Stock Purchase Right may be exercised, during the lifetime of the
holder of an Option or Stock Purchase Right, only by such holder or a transferee
permitted by this Section 13.

 

-11-



--------------------------------------------------------------------------------

(b) Limited Transferability Rights. Notwithstanding anything else in this
Section 13, prior to the date, if any, on which the Common Stock becomes a
Listed Security, the Administrator may in its discretion grant Nonstatutory
Stock Options that may be transferred by instrument to an inter vivos or
testamentary trust in which the Options are to be passed to beneficiaries upon
the death of the trustor (settlor) or by gift to “Immediate Family” (as defined
below), on such terms and conditions as the Administrator deems appropriate.
Following the date, if any, on which the Common Stock becomes a Listed Security,
the Administrator may in its discretion grant transferable Nonstatutory Stock
Options pursuant to Option Agreements specifying the manner in which such
Nonstatutory Stock Options are transferable. “Immediate Family” means any child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, sibling,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, and shall include adoptive relationships.

14. Adjustments Upon Changes in Capitalization, Merger or Certain Other
Transactions.

(a) Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the number of Shares of Common Stock covered by
each outstanding Option or Stock Purchase Right, and the number of Shares of
Common Stock that have been authorized for issuance under the Plan but as to
which no Options or Stock Purchase Rights have yet been granted or that have
been returned to the Plan upon cancellation or expiration of an Option or Stock
Purchase Right, as well as the price per Share of Common Stock covered by each
such outstanding Option or Stock Purchase Right, shall be proportionately
adjusted for any increase or decrease in the number of issued Shares of Common
Stock resulting from a stock split, reverse stock split, stock dividend,
combination, recapitalization or reclassification of the Common Stock, or any
other increase or decrease in the number of issued Shares of Common Stock
effected without receipt of consideration by the Company; provided, however,
that conversion of any convertible securities of the Company shall not be deemed
to have been “effected without receipt of consideration.” Such adjustment shall
be made by the Administrator, whose determination in that respect shall be
final, binding and conclusive. Except as expressly provided herein, no issuance
by the Company of shares of stock of any class, or securities convertible into
shares of stock of any class, shall affect, and no adjustment by reason thereof
shall be made with respect to, the number or price of Shares of Common Stock
subject to an Option or Stock Purchase Right.

(b) Dissolution or Liquidation. In the event of the dissolution or liquidation
of the Company, each Option and Stock Purchase Right will terminate immediately
prior to the consummation of such action, unless otherwise determined by the
Administrator.

(c) Corporate Transaction; Change of Control.

(i) In the event of a Corporate Transaction, each outstanding Option or Stock
Purchase Right shall be assumed or an equivalent option or right shall be
substituted by such successor corporation or a parent or subsidiary of such
successor corporation (the “Successor Corporation”), unless the Successor
Corporation does not agree to assume the award or to substitute an equivalent
option or right, in which case such Option or Stock Purchase Right shall
terminate upon the consummation of the transaction.

(ii) In the event of a Change of Control, the exercisability of each outstanding
Option or, with respect to Stock Purchase Rights, the lapsing of a repurchase
option, shall automatically be accelerated completely so that one hundred
percent (100%) of the number of Shares covered by such Option or Stock Purchase
Right shall be fully vested immediately prior to the consummation of the Change
of Control; provided, however, that the vesting of each outstanding Option or,
with respect to Stock Purchase Rights, the lapsing of a repurchase option, shall
automatically be accelerated by only

 

-12-



--------------------------------------------------------------------------------

twenty-five percent (25%) of the total number of Shares subject to the Option or
Stock Purchase Right immediately prior to consummation of the Change of Control
if and to the extent that: (A) such Option or Stock Purchase Right is either to
be assumed by the Successor Corporation at the consummation of the Change of
Control or to be replaced with a comparable option to purchase shares of the
capital stock of the successor corporation at the consummation of the Change of
Control, or (B) such Option or Stock Purchase Right is to be replaced by a
comparable cash incentive program of the successor corporation based on the
value of the Option or Stock Purchase Right at the time of the consummation of
the Change of Control.

(iii) The acceleration of the vesting of outstanding Options and, with respect
to Stock Purchase Rights, the lapsing of a repurchase option, provided for under
this Section 14(c) shall not decrease the amount of the time over which such
Options or Stock Purchase Rights vest but shall decrease the number of shares
under such Options or Stock Purchase Rights that were to vest or, with respect
to Stock Purchase Rights, that were to have the repurchase option lapse, in each
remaining vesting period pro rata based on the total number of shares under such
Options or Stock Repurchase Rights that were accelerated or, with respect to
Stock Repurchase Rights, that had the repurchase option lapse.

(iv) With respect to executive officers (officers having the title of Vice
President and more senior officers, in each case who report to the Company’s
Chief Executive Officer), if such executive officer is terminated by the
acquiring entity for reasons other than for Cause or by such executive officer
by reason of an Involuntary Termination within twelve (12) months after the
consummation of a Change of Control, the exercisability of each outstanding
Option or, with respect to Stock Purchase Rights, the lapsing of a repurchase
option held by such executive officer shall be accelerated completely so that,
in addition to the automatic acceleration provided pursuant to clause
(ii) above, an additional twenty-five percent (25%) of the number of Shares
covered by such Option or Stock Purchase Right, in each case that are remaining
unvested as of the date of termination, shall become vested.

(v) The Administrator shall have the authority, in the Administrator’s sole
discretion, to provide for the automatic acceleration of any outstanding Option
or, with respect to Stock Purchase Rights, the lapsing of a repurchase option,
upon the occurrence of a Change of Control.

(vi) For purposes of this Section 14(c), an Option or Stock Purchase Right shall
be considered assumed, without limitation, if, at the time of issuance of the
stock or other consideration upon a Corporate Transaction or a Change of
Control, as the case may be, each holder of an Option or Stock Purchase Right
would be entitled to receive upon exercise of the award the same number and kind
of shares of stock or the same amount of property, cash or securities as such
holder would have been entitled to receive upon the occurrence of the
transaction if the holder had been, immediately prior to such transaction, the
holder of the number of Shares of Common Stock covered by the award at such time
(after giving effect to any adjustments in the number of Shares covered by the
Option or Stock Purchase Right as provided for in this Section 14); provided
that if such consideration received in the transaction is not solely common
stock of the Successor Corporation, the Administrator may, with the consent of
the Successor Corporation, provide for the consideration to be received upon
exercise of the award to be solely common stock of the Successor Corporation
equal to the Fair Market Value of the per Share consideration received by
holders of Common Stock in the transaction.

 

-13-



--------------------------------------------------------------------------------

(d) Certain Distributions. In the event of any distribution to the Company’s
stockholders of securities of any other entity or other assets (other than
dividends payable in cash or stock of the Company) without receipt of
consideration by the Company, the Administrator may, in its discretion,
appropriately adjust the price per Share of Common Stock covered by each
outstanding Option or Stock Purchase Right to reflect the effect of such
distribution.

15. Time of Granting Options and Stock Purchase Rights. The date of grant of an
Option or Stock Purchase Right shall, for all purposes, be the date on which the
Administrator makes the determination granting such Option or Stock Purchase
Right, or such other date as is determined by the Administrator, provided that
in the case of any Incentive Stock Option, the grant date shall be the later of
the date on which the Administrator makes the determination granting such
Incentive Stock Option or the date of commencement of the Optionee’s employment
relationship with the Company. Notice of the determination shall be given to
each Employee or Consultant to whom an Option or Stock Purchase Right is so
granted within a reasonable time after the date of such grant.

16. Amendment and Termination of the Plan.

(a) Authority to Amend or Terminate. The Board may at any time amend, alter,
suspend or discontinue the Plan, but no amendment, alteration, suspension or
discontinuation (other than an adjustment pursuant to Section 14 above) shall be
made that would materially and adversely affect the rights of any Optionee or
holder of Stock Purchase Rights under any outstanding grant, without his or her
consent. In addition, to the extent necessary and desirable to comply with the
Applicable Laws, the Company shall obtain stockholder approval of any Plan
amendment in such a manner and to such a degree as required.

(b) Effect of Amendment or Termination. No amendment or termination of the Plan
shall materially and adversely affect Options or Stock Purchase Rights already
granted, unless mutually agreed otherwise between the Optionee or holder of the
Stock Purchase Rights and the Administrator, which agreement must be in writing
and signed by the Optionee or holder and the Company.

17. Conditions Upon Issuance of Shares. Notwithstanding any other provision of
the Plan or any agreement entered into by the Company pursuant to the Plan, the
Company shall not be obligated, and shall have no liability for failure, to
issue or deliver any Shares under the Plan unless such issuance or delivery
would comply with the Applicable Laws, with such compliance determined by the
Company in consultation with its legal counsel. As a condition to the exercise
of an Option or Stock Purchase Right, the Company may require the person
exercising the award to represent and warrant at the time of any such exercise
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares if, in the opinion of counsel for
the Company, such a representation is required by law.

18. Reservation of Shares. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

19. Agreements. Options and Stock Purchase Rights shall be evidenced by Option
Agreements and Restricted Stock Purchase Agreements, respectively, in such
form(s) as the Administrator shall from time to time approve.

 

-14-



--------------------------------------------------------------------------------

20. Stockholder Approval. If required by the Applicable Laws, continuance of the
Plan shall be subject to approval by the stockholders of the Company within
twelve (12) months before or after the date the Plan is adopted. Such
stockholder approval shall be obtained in the manner and to the degree required
under the Applicable Laws.

21. Information and Documents to Optionees and Purchasers. Prior to the date, if
any, upon which the Common Stock becomes a Listed Security and if required by
the Applicable Laws, the Company shall provide financial statements at least
annually to each Optionee and to each individual who acquired Shares pursuant to
the Plan, during the period such Optionee or purchaser has one or more Options
or Stock Purchase Rights outstanding, and in the case of an individual who
acquired Shares pursuant to the Plan, during the period such individual owns
such Shares. The Company shall not be required to provide such information if
the issuance of Options or Stock Purchase Rights under the Plan is limited to
key employees whose duties in connection with the Company assure their access to
equivalent information.

22. Awards Granted to California Residents. Prior to the date, if any, upon
which the Common Stock becomes a Listed Security, Options or Stock Purchase
Rights granted under the Plan to persons resident in California shall be subject
to the provisions set forth in Attachment A hereto. To the extent the provisions
of the Plan conflict with the provisions set forth on Attachment A, the
provisions on Attachment A shall govern the terms of such Options.

***************

 

-15-



--------------------------------------------------------------------------------

Attachment A

Provisions Applicable to Award Recipients

Resident in California

Until such time as any security of the Company becomes a Listed Security and if
required by Applicable Laws, the following additional terms shall apply to
Options and Stock Purchase Rights, and Shares issued upon exercise of such
awards, granted under the Amended and Restated 2001 Stock Plan (the “Plan”) to
persons resident in California as of the grant date of any such award (each such
person, a “California Recipient”):

1. In the case of an Option, whether an Incentive Stock Option or a Nonqualified
Stock Option, that is granted to a California Recipient who, at the time of the
grant of such Option, owns stock representing more than 10% of the total
combined voting power of all classes of stock of the Company or any Parent or
Subsidiary, the per Share exercise price shall be no less than 110% of the Fair
Market Value on the grant date.

2. In the case of a Nonqualified Stock Option that is granted to any other
California Recipient, the per Share exercise price shall be no less than 85% of
the Fair Market Value per Share on the grant date.

3. In the case of a Stock Purchase Right granted to a California Recipient, the
purchase price applicable to stock purchased under such Stock Award shall not be
less than 85% of the Fair Market Value of the Shares as of the Grant Date, or,
in the case of a person owning stock representing more than 10% of the total
combined voting power of all classes of stock of the Company or any Parent or
Subsidiary, the price shall not be less than 100% of the Fair Market Value of
the Shares as of the grant date.

4. With respect to an Option or Stock Purchase Right issued to any California
Recipient who is not an Officer, Director or Consultant, such Option or Stock
Purchase Right shall become exercisable, or any repurchase option in favor of
the Company shall lapse, at the rate of at least 20% per year over five years
from the grant date.

5. The following rules shall apply to an Option issued to any California
Recipient or to stock issued to a California Recipient upon exercise of a Stock
Purchase Right, in the event of termination of the California Recipient’s
employment or services with the Company:

(a) If such termination was for reasons other than death or disability, the
California Recipient shall have at least 30 days after the date of such
termination (but in no event later than the expiration of the term of such
Option established by the Plan Administrator as of the grant date) to exercise
such Option.

(b) If such termination was on account of the death or disability of the
California Recipient, the holder of the Option may, but only within six months
from the date of such termination (but in no event later than the expiration
date of the term of such Option established by the Plan Administrator as of the
grant date), exercise the Option to the extent the California Recipient was
otherwise entitled to exercise it at the date of such termination. To the extent
that the California Recipient was not entitled to exercise the Option at the
date of termination, or if the holder does not exercise such Option to the
extent so entitled within six months from the date of termination, the Option
shall terminate and the Common Stock underlying the unexercised portion of the
Option shall revert to the Plan.



--------------------------------------------------------------------------------

(c) Section 10(b)(iv) of the Plan shall apply with equal effect to vested Shares
acquired upon exercise of an Option granted prior to the date, if any, upon
which the Common Stock becomes a Listed Security to a person other than an
Officer, Director or Consultant, in that the Company shall have the right to
repurchase such Shares from the Participant upon the following terms: (A) the
repurchase is made within 90 days of termination of the Participant’s Continuous
Service for Cause at the Fair Market Value of the Shares as of the date of
termination, (B) consideration for the repurchase consists of cash or
cancellation of purchase money indebtedness, and (C) the repurchase right
terminates upon the effective date of the Company’s initial public offering of
its Common Stock. With respect to vested Shares issued upon exercise of an
Option granted to any Officer, Director or Consultant, the Company’s right to
repurchase such Shares upon termination of the Participant’s Continuous Service
for Cause shall be made at the Participant’s original cost for the Shares and
shall be effected pursuant to such terms and conditions, and at such time, as
the Administrator shall determine. Nothing in this Section 10(b)(iv) shall in
any way limit the Company’s right to purchase unvested Shares issued upon
exercise of an Option as set forth in the applicable Option Agreement.

(d) In the event of termination of a Participant’s Continuous Service Status for
Cause, the Company shall have the right to repurchase from the Participant
vested Shares issued upon exercise of a Stock Purchase Right granted prior to
the date, if any, upon which the Common Stock becomes a Listed Security to any
person other than an Officer, Director or Consultant prior to the date, if any,
upon which the Common stock becomes a Listed Security upon the following terms:
(A) the repurchase must be made within 90 days of termination of the
Participant’s Continuous Service for Cause at the Fair Market Value of the
Shares as of the date of termination, (B) consideration for the repurchase
consists of cash or cancellation of purchase money indebtedness, and (C) the
repurchase right terminates upon the effective date of the Company’s initial
public offering of its Common Stock. With respect to vested Shares issued upon
exercise of a Stock Purchase Right granted to any officer, Director or
Consultant, the Company’s right to repurchase such Shares upon termination of
such Participant’s Continuous Service for Cause shall be made at the
Participant’s original cost for the Shares and shall be effected pursuant to
such terms and conditions, and at such time, as the Administrator shall
determine.

6. The Company shall provide financial statements at least annually to each
California Recipient during the period such person has one or more Options or
Stock Awards outstanding, and in the case of an individual who acquired Shares
pursuant to the Plan, during the period such individual owns such Shares. The
Company shall not be required to provide such information if the issuance of
awards under the Plan is limited to key employees whose duties in connection
with the Company assure their access to equivalent information.

7. Unless defined below or otherwise in this Attachment, Capitalized terms shall
have the meanings set forth in the Plan. For purposes of this Attachment,
“Officer” means a person who is an officer of the Company within the meaning of
Section 16(a) of the Exchange Act and the rules and regulations promulgated
thereunder.

***************

 

-2-



--------------------------------------------------------------------------------

PLAN ADOPTION AND AMENDMENTS

 

Effective Date of
Adoption/

Amendment

   Section   

Effect of Amendment

July 24, 2003

   All    Adoption of Amended and Restated 2001 Stock Plan.

September 11, 2003

   3   

1) Increase in shares reserved from 8,600,000 to 12,000,000.

2) Modification of Section 14(c)(iv) and 14(c)(v) Corporate Transaction; Change
of Control provisions.

March 29, 2004

   3    On March 25, 2004, Board approved increase in shares reserved from
12,000,000 to 15,662,100, to be effective upon March 29, 2004 closing.

September 10, 2004

   3    Increase in shares reserved from 15,662,100 to 21,861,428

May 9, 2005

   3    Increase in shares reserved from 21,861,428 to 23,871,428

December 7, 2005

   3    Increase in shares reserved from 23,871,428 to 28,592,167

September 22, 2006

   3    Increase in shares reserved from 28,592,167 to 30,126,000